

116 HRES 1221 IH: Urging the United States to uphold its commitments under international treaties related to refugees and asylum-seekers and halt deportations of Cameroonian citizens.
U.S. House of Representatives
2020-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1221IN THE HOUSE OF REPRESENTATIVESNovember 16, 2020Ms. Bass (for herself, Ms. Norton, Ms. Waters, Mr. Bishop of Georgia, Mr. Clyburn, Mr. Hastings, Ms. Johnson of Texas, Mr. Rush, Mr. Thompson of Mississippi, Ms. Jackson Lee, Mr. Danny K. Davis of Illinois, Mr. Meeks, Ms. Lee of California, Mr. Clay, Mr. David Scott of Georgia, Mr. Butterfield, Mr. Cleaver, Mr. Green of Texas, Ms. Moore, Ms. Clarke of New York, Mr. Johnson of Georgia, Mr. Carson of Indiana, Ms. Fudge, Mr. Richmond, Ms. Sewell of Alabama, Ms. Wilson of Florida, Mr. Payne, Mrs. Beatty, Mr. Jeffries, Mr. Veasey, Ms. Kelly of Illinois, Ms. Adams, Mrs. Lawrence, Ms. Plaskett, Mrs. Watson Coleman, Mr. Evans, Ms. Blunt Rochester, Mr. Brown of Maryland, Mr. Lawson of Florida, Mr. McEachin, Mr. Horsford, Mr. Allred, Mr. Neguse, Ms. Omar, Ms. Pressley, Mr. Mfume, Mr. McGovern, Ms. Speier, Mr. Cicilline, Mr. Kind, Mr. Raskin, Mr. Castro of Texas, and Ms. Judy Chu of California) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONUrging the United States to uphold its commitments under international treaties related to refugees and asylum-seekers and halt deportations of Cameroonian citizens.Whereas every year people come to the United States seeking protection because they have suffered persecution or fear that they will suffer persecution due to race, religion, nationality, or membership in a particular social group or political opinion;Whereas, in 2018, for the first time since the 1980 adoption of the Refugee Act, the United States did not lead the world in refugee resettlement;Whereas the Trump administration has steadily lowered the refugee admission ceiling, beginning with a temporary freeze shortly after taking office in 2017;Whereas, on October 2020, the United States Immigration and Customs Enforcement (ICE) removed over 60 Cameroonian asylum-seekers and 28 other African nationals despite recent allegations that many of these individuals were coerced into signing travel documents effectuating their removal;Whereas advocacy groups have raised concerns following reports that officials at Adams County Correctional, Winn Correctional, and Jackson Correctional Facilities in the New Orleans ICE Field Office Region, used coercive tactics such as physical violence, pressure, and threats to obtain Cameroonian individuals’ signatures on deportation documents;Whereas the number of sub-Saharan African migrants, including Cameroonians, entering the United States through Mexico has doubled from 2,700 in 2018 to 5,800 in 2019 and according to the United Nations Refugee Agency (UNHCR) data, the number of Cameroonian asylum-seekers in Mexico increased from 23 in 2016 to 105 in 2017;Whereas, from 2012 to 2016, the number of Cameroonians applying for asylum in the United States has also increased from less than 600 to more than 1,300;Whereas the 2019 Department of State Cameroon Human Rights Report documented human rights abuses, including unlawful or arbitrary killings, disappearances by security forces, torture, and armed detention by nonstate armed groups, including Anglophone separatists, Boko Haram, and ISIS-West Africa (ISIS–WA) fighters;Whereas Cameroon’s Anglophone population have long been marginalized by official actions and policies of the Government;Whereas, in 2016, instability gave way to violence and in 2017 the conflict escalated when Cameroonian security forces brutally cracked down on Anglophone civilians peacefully demonstrating and displaced large numbers of people;Whereas nearly 700,000 people have been displaced in the northwest and southwest regions alone, with over 3,900,000 currently in need of humanitarian support, thousands have been killed, and the United Nations estimates that there are more than 58,000 refugees seeking safety outside of Cameroon;Whereas due to the continuing conflict in Cameroon, violence against and abuse of the civilian population are the most pressing concerns;Whereas the UNHCR has documented widespread protection issues and human rights violations, including the burning of property, kidnapping, rape and sexual assault, child labor and abuse, and illegal arrests;Whereas human rights groups have also documented cases of extrajudicial executions and torture committed by the Cameroonian security forces and by armed separatist groups;Whereas women, children, and people with disabilities are particularly vulnerable to and easy prey for rights abusers;Whereas the United States has openly commented on the severity of the crisis in Cameroon and following reports of rights violations by the Cameroonian military;Whereas the United States halted some of its military assistance yet the number of Cameroonians who are granted asylum in the United States has dropped steadily since 2007;Whereas many African countries have shut their borders to fight the COVID–19 pandemic and ICE has deported at least 189 African nationals to their countries of origin since the start of the outbreak;Whereas according to the International Rescue Committee, more than 20 percent of the ICE detainee population is testing positive for COVID–19 and given the high numbers of COVID–19, it is likely that some of the African deportees were coronavirus-positive and transported the virus back to their country of origin;Whereas human rights groups have indicated that those deported face the risk of being arbitrarily arrested, tortured, and even killed upon their return to Cameroon; andWhereas, in October 2020, members of the Congressional Black Caucus and the Committee on Homeland Security sent multiple letters to ICE demanding it stop its plans to deport over 200 Cameroonian asylum-seekers and several Senators sent a letter to the Acting Secretary of the Department urging the administration to halt deportations of Cameroonian asylum-seekers: Now, therefore, be itThat the House of Representatives—(1)acknowledges and respects the responsibility of the United States to refugees, asylum-seekers, immigrants, and naturalized United States citizens;(2)urges the United States to uphold its commitments under the Immigration and Nationality Act and international treaties related to asylum-seekers;(3)urges the Department of Homeland Security to—(A)stop deportations, of legitimate asylum-seekers, including Cameroonians, fleeing state oppression and mass atrocity crimes due to widespread violence;(B)immediately provide for alternatives to detention for these asylum-seekers, except in cases where a determination is made that such individuals pose a significant risk to public safety; and(C)ensure that asylum-seekers and other immigrants have access to clear information on their rights and obligations regarding their ongoing legal proceedings, case management, and health services (including testing) in a time of COVID–19;(4)urges the Department of Homeland Security Office of the Inspector General, to—(A)immediately investigate allegations of civil and human rights violations committed against Cameroonian individuals in the custody of ICE at the Adams County, Winn, and Jackson Parish Correctional Facilities; and(B)immediately pause the removals of all potential victims or cooperating witnesses of alleged civil and human rights violations until such an investigation is complete;(5)urges the Government of Cameroon to respect the fundamental rights of all Cameroonian citizens, including those removed from the United States under orders of deportation, political activists, and journalists; and(6)calls on the international community to use diplomatic tools to address the root causes of conflict and displacement, including by pursuing accountability for war crimes and investing in peace-building initiatives.